DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Claims 1-5 and 10-20 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The declaration under 37 CFR 1.132 filed March 1, 2022 is insufficient to overcome the rejection of the claims as set forth in the last Office action and is addressed below.

Claim Rejections - 35 USC § 103
Claims 1-5, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson et al (US 2007/0020336) and Shimizu et al (US 4,728,509) in view of Han et al (US 4,559,343).
Loftsson teaches the preparation of particles comprising a poorly soluble drug and a cyclodextrin suspended in an aqueous phase. The suspension may be in the form of an eye drop. The particles range from about 10 nm to about 1 mm. Suggested drugs include steroids, such as dexamethasone, and other compounds, such as diclofenac. The reference exemplifies products comprising 0.5 to 1.5% dexamethasone. See abstract, Tables and paragraphs [0064]-[0071]. The reference teaches the use of natural and derivatized cyclodextrins, such as hydroxypropylcyclodextrin, wherein the cyclodextrin is present in the suspension up to about 40% w/v. See paragraph [0083]. The reference further teaches the addition of a water-soluble polymer, such as hydroxypropyl methylcellulose and other cellulose derivatives, wherein the polymer is present up to about 5% w/v. See paragraph [0084]. 
The reference further teaches that the product may be prepared in the form of a powder by spray-drying of lyophilizing the liquid formulation. See paragraph [0035]. 
The reference further suggests that the product may be a binary, ternary or quaternary complex with the addition of other agents, including salts, in an amount up to about 5% used to enhance the solubilization of the drug. See paragraphs [0079], [0085], and [0086].  The reference is silent regarding the addition of a purine or purine derivative. 
Shimizu teaches the preparation of an eye drop formulation comprising a poorly soluble anti-inflammatory drug further comprising at least one solubilizer selected from cyclodextrin, the soluble polymer, PVP, and caffeine. See col 1-2 and reference claim 3. 
Han teaches that xanthine derivatives, such as caffeine, decrease the stinging associated with anti-inflammatory ocular agents. See col 2, lines 3-24 and examples. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Loftsson by the addition of caffeine with a reasonable expectation of success. The artisan would be motivated to make such a modification because Loftsson expressly suggested the addition of an additional solubilizing agent, and the art establishes that caffeine is a known solubilizer for a poorly soluble drug in a composition to be administered to the eye. One of ordinary skill would be further motivated to add caffeine because of the additional advantage established by Han that compounds such as caffeine decreased irritation to the eye in the administration of anti-inflammatory drugs.
With respect to the recited concentrations, it is noted that Loftsson teaches compositions based on w/v, while the claim recite wt%. Therefore, in converting the w/v to wt%, one would need to the density of the product, which is not provided. The addition of the various solutes would be expected to have some increase in the density of the solution, so that one that is 40% w/v would be somewhat less than 40 wt%. However, even if in the unlikely case that the density were to increase by 5% or 10%, this would be about 38 wt% or 36 wt%, respectively. It is further noted that the use of “about” in the description expressly suggests elasticity in this range. Furthermore, a prima facie case of obviousness may exist when the ranges do not overlap but are merely close. In the instant case, the ranges are close enough that one of ordinary skill would expect there to be a negligible difference. Therefore, based on the result-effective variable of solubilization, it would be within the scope of the artisan to optimize the amounts of the components in the composition through routine experimentation based on the ranges taught in the art. Applicant has demonstrated no criticality in this concentration.
Further regarding the concentrations, as noted above, the product may be in the form of a spray-dried or lyophilized solid. In this case, the concentrations for the product would be based on the non-solvent components. For a product with 40% w/v of cyclodextrin and 5% w/v polymer, the concentrations would be about 89 wt% and 11 wt%, respectively. This would put the cyclodextrin concentration squarely in the recited range and the polymer concentration very close to that recited range. Again, it would be within the scope of the artisan to optimize the concentration of the components by routine experimentation. Applicant has demonstrated no criticality with any concentration of any component.      
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments mostly consist of reiteration that none of the references teach the use of all the recited components at the same time. This is not found to be persuasive. As previously discussed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Shimizu never teaches or suggests the concept of further increasing the solubility of a drug by using PVP, cyclodextrin, and caffeine at the same time. This is not found to be convincing. The reference clearly suggests the use of at least one of these. Furthermore, regardless of any lack of suggestion, it is prima facie obvious to combine components known to have the same purpose for their combined effects. 
Applicant further argues that Han has nothing to do with improving the solubility of a poorly soluble substance and teaches that caffeine can decrease the stinging associated with an anti-inflammatory ocular agent. Because of that, it would be impossible to know how much caffeine to add to the composition. This is not found to be persuasive because Shimizu established caffeine as a solubilizing agent. Han provides a further advantage in its use with an anti-inflammatory ocular product, such as that taught by Loftsson. 
Applicant further argues that Han does not teach or suggest a combination of caffeine with the other recited components. This is not found to be persuasive. Shimadzu suggests their combination, and again, it is prima facie obvious to combine components known to have the same purpose for their combined effects. 
Applicant again addresses the data in the specification purporting to demonstrate unexpected results found in the enhanced solubility of two substances. The data do indeed demonstrate that a combination of known solubilizing agents results in enhanced solubility of a poorly soluble product. However, Applicant is reminded of the burden to explain why the results are deemed to be unexpected. It is known in the art to find synergistic effects with the combination of solubilizing agents. See, for example, Mura et al (Eur. J. Pharm. Sci., 2001) at abstract and Jug et al (Drug Dev. Ind. Pharm., 2004) at page 1055, 4th full paragraph. 
Declarant Huang has submitted additional data purporting to represent unexpected results. These data have been considered and raise a number of questions:
The claims are not limited to the dry weight of the recited components. However, it appears that this is the calculation used in Table A. The table does not give the absolute weight of each of the components, but if it is similar to the data in Table 9, of the specification, the weight percent of the solution for at least the cyclodextrin in all cases would appear to fall outside of the range. 
Declarant notes that although the amount of caffeine in Sample N17 is only slightly different from the minimum amount, (0.04 vs 0.05), it has a lower drug loading content than Sample N4. However, Declarant does not explain why the cutoff line between “expected” and “unexpected” drug loading content falls between 514.54 and 582.50. Nor is there any disclosed results when the amount of caffeine, for example is only slightly different from the minimum amount, but within the recited range.
As noted above, there is no explanation as to why these particular data are unexpected when the phenomenon of synergy with combined solubilizing agents is known. Furthermore, even if these results were determined to be unexpected, there is no explanation as to why these data, representing a small fraction of the generically recited cyclodextrins, water-soluble polymers and active agents, would be commensurate with the recited scope.  
      
Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson et al (US 2007/0020336) and Shimizu et al (US 4,728,509) in view of Han et al (US 4,559,343) and further in view of Ryzhakov et al (J. Pharm. Sci., 2016) and Couto et al (J. Incl. Phenom. Macrocycl. Chem., 2014).
Loftsson, Shimizu, and Han teach as set forth above. The references are silent regarding the use of a surfactant. 
Ryzhakov reviews the self-assembly of cyclodextrins and their complexes in aqueous solutions. The reference teaches that water-soluble polymers, salts, and surfactants are known to stabilize the aggregates and in some cases enhance complexation efficiency. See p 2563, right column.
Couto teaches the use of Tween®20 is a suitable surfactant for use in a formulation in combination with a drug-cyclodextrin microparticle product. See “Particle size distribution” at pp 160-161 and Table 4.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the product made obvious by the combination of Loftsson, Shimizu, and Han by the addition of a surfactant, such as a Tween®, with a reasonable expectation of success. Ryzhakov teaches that surfactants stabilize cyclodextrin microparticles, and Couto establishes that this is a surfactant suitable for this type of formulation.  
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that neither Ryzhakov nor Couto mention anything about a water-soluble stabilizer. This is not found to be persuasive. These references were used to address different limitations recited in the claims. As above, the reference is based on a combination of references. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The art of record does not teach or fairly suggest the recited product wherein the purine is limited to adenine or guanine. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623